QUARTERLY REPORT June 30, 2009 FMI Large Cap Fund A NO-LOAD MUTUAL FUND FMI Large Cap Fund June 30, 2009 Dear Fellow Shareholders: The FMI Large Cap Fund gained 14.9% in the June quarter compared to a 15.9% advance in the benchmark Standard & Poor’s 500 Index. Strong moves in economically cyclical and financial sector stocks led performance. While our industrial cyclical stocks did quite well, the S&P 500’s financial sector stocks outperformed the FMI Large Cap Fund this quarter. Steady companies such as Wal-Mart, Cardinal Health and Cintas also lagged, the latter two compounded by earnings disappointments. Investors were unforgiving of earnings difficulties in the more “defensive” groups, while ignoring severe income shortfalls in the “offensive” categories, as they anticipated an imminent economic recovery.Overall, S&P 500 reported earnings were estimated to be down an astonishing 51.5% in the quarter, making the trailing four quarters approximately 88.6% below the prior year. Even on a so-called operating basis, S&P 500 earnings were anticipated to be down 39% and 44% in the June quarter and trailing four quarters, respectively. While the market burst was welcome relief from a tough eighteen-month period, Wall Street’s hunt for green shoots seemed to go a little overboard in the quarter and perhaps the market fade in late June recognized this.From early March until mid-June, every item showing a rate of change that was slightly less negative than the one before was heralded as a sign of the bottom. Real evidence of a recovery remains elusive, although there is some anecdotal data that a few California and Florida residential real estate markets have stabilized and consumer confidence is higher.The Economic Cycle Research Institute’s June indices of leading indicators were broadly positive. The better stock market backdrop helped companies raise $87 billion of new equity in the quarter, which could be viewed as a positive for the system (but not for existing shareholders, who are getting diluted). Much of the economic data remains negative. The Schiller home price survey shows houses still deflating at a double-digit rate. Auto sales continue to fall, unemployment is pushing 10% and demand across a wide spectrum of industries remains highly depressed.Companies that have delivered consistent top-line Industrial Production & Capacity Utilization Source: Federal Reserve Board - 1 - performance for years, such as 3M,
